n ORIGINAL                                           12/06/2022


            IN THE SUPREME COURT OF THE STATE OF MONTANA
                                                                                      Case Number: OP 22-0652


                                        OP 22-0652


 MATTHEW PAUL THIBERT,                                                      DEC 0 6 L.
                                                                          Bowen Greenwood
                                                                        C   , Euo -
              Petitioner,                                                      of Montana



       v.
                                                                    ORDER
 MONTANA EIGHTH JUDICIAL DISTRICT
 COURT, HON. DAVID J. GRUBICH,
 Presiding.

              Respondent.



       Self-represented Petitioner Matthew Paul Thibert has filed a Motion for Supervisory
Control over the Eighth Judicial District Court, Cascade County, and Judge David J.
Grubich.
       This Court exercises supervisory control in its discretion and on a case-by-case
basis. M. R. App. P. 14(3). "This extraordinary remedy can be invoked when the case
involves purely legal questions and urgent or emergency factors make the normal appeal
process inadequate." State v. Spady, 2015 MT 218, ¶ 11, 380 Mont. 179, 354 P.3d 590
(citations omitted). "The case must meet one of three additional criteria: (a) [T]he other
court is proceeding under a mistake of law and is causing a gross injustice; (b)
[C]onstitutional issues of state-wide importance are involved; or (c) [T]he other court has
granted or denied a motion for substitution of a judge in a criminal case." Spady, ¶ 11
(quoting M. R. App. P. 14(3)(a)-(c)).
       Citing to M. R. App. P. 14(3), Thibert contends that the District Court "has been
proceeding under a mistake of law causing a gross injustice." He explains that he filed
several motions "that have [been] unanswered and the Clerk of District Court is in violation
of RULE 55 for not entering the default as admitted by Judge GRUBICH in his orders re:
PETITIONERS MOTIONS[.]" (Emphasis in original). Thibert includes a copy of the
court's order, copies of the motions filed in District Court, and a register of actions for the
case. He states that he filed accompanying briefs in support of his motions.
       This Court reviewed the attached August 16, 2021 Order re: Petitioner's Motions in
Cause No. DDC-16-453(a). We observe that his underlying proceeding is a criminal case
and that his attached copy of the register of actions is incomplete. The District Court denied
all of Thibert's motions and pointed out that default is improper under Rule 55. The
Montana Rules of Civil Procedure do not apply in criminal cases. Upon review of this
Court's docket, Thibert appealed this Order in September 2021. See Thibert v. State of
Montana, No. DA 21-0440. Thibert raised the same arguments then. We dismissed his
underlying appeal sua sponte because the "District Court has not had an opportunity to
issue a decision on Thibert's petition for postconviction relief [filed prior to Thibert's nine
motions]." Thibert v. State, No. DA 21-0440, Order at 2 (Mont. Oct. 26, 2021). We
instructed Thibert then to seek an appeal of the District Court's final judgment concerning
his petition for postconviction relief.
       We conclude that Thibert is not entitled to a writ of supervisory control over the
District Court. M. R. App. P. 14(3). His arguments are without merit. Accordingly,
       IT IS ORDERED that Thibert's "Motion for Supervisory Control" is DENIED and
DISMISSED.
       IT IS FURTHER ORDERED that this matter is CLOSED as of this Order's date.
       The Clerk of the Supreme Court is directed to provide a copy of this Order to:
the Honorable David J. Grubich, Eighth Judicial District Court; Tina Henry, Clerk of
District Court, Cascade County, under Cause No. DDC-16-453(a); counsel of record; and
Matthew Paul Thibert personally
       DATED this .6       day of December, 2022.




                                                                 Chief Justice
                                              2
    4./J,d.,
     Justices




3